

116 HR 6573 IH: Help Our Heroes Access Medicine Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6573IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Ms. Blunt Rochester (for herself, Mrs. Luria, Mr. Carson of Indiana, Ms. Kuster of New Hampshire, Mr. Rush, Mr. Soto, Mr. Case, Ms. Jackson Lee, and Mr. Heck) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to temporarily waive cost-sharing amounts under the TRICARE pharmacy benefits program during certain declared emergencies.1.Short titleThis Act may be cited as the Help Our Heroes Access Medicine Act of 2020. 2.Temporary waiver of cost-sharing amounts under TRICARE pharmacy benefits program during declared emergency(a)Temporary waiverSection 1074g of title 10, United States Code, is amended—(1)in subsection (a)(6)—(A)in subparagraph (A), by striking In the case and inserting Except as provided in subparagraph (D), in the case; (B)in subparagraph (B), by striking For any year and inserting Except as provided in subparagraph (D), for any year; and (C)by adding at the end the following new subparagraph:(D)During a covered emergency, the Secretary may waive a requirement for eligible covered beneficiaries to pay cost-sharing amounts under this subsection. In determining whether to waive such requirement, the Secretary may consider whether the waiver would—(i)promote use of the national mail-order pharmacy program by eligible covered beneficiaries;(ii)reduce movement of eligible covered beneficiaries to facilities of the uniformed services;(iii)promote adherence by eligible covered beneficiaries to policies of the Federal, State, or local government relating to social distancing for reduced transmission of communicable diseases; or(iv)facilitate any other policy of the Federal, State, or local government relating to emergency response during a covered period.; and(2)in subsection (i), by adding at the end the following new paragraph:(5)The term covered emergency means a period—(A)beginning on the date on which the President declares a national emergency pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.) and ending on the date of the termination of such emergency; or(B)beginning on the date on which the Secretary of Health and Human Services declares a public health emergency pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) and ending on the date of the termination of such emergency..(b)ApplicationThe amendment made in subsection (a) shall apply—(1)with respect to purchases under the pharmacy benefits program established under section 1047g of title 10, United States Code, occurring on or after the date of the enactment of this Act; and(2)with respect to covered emergencies in effect on or after the date of the enactment of this Act.